Opinion issued August 21, 2008








In The
Court of Appeals
For The
First District of Texas

______________

NO. 01-06-01107-CV
____________

STATE OF TEXAS, Appellant

V.

MNC RETAIL/SERVICE CENTER LLC AND CLEAR CHANNEL
OUTDOOR, INC., Appellees




On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 838,887




MEMORANDUM OPINION
          Appellant has filed a motion to dismiss its appeal because the parties have
reached a settlement.  More than 10 days have elapsed, and no response has been
filed.  No opinion has issued.  Accordingly, the motion is granted, and the appeal is
dismissed.  Tex. R. App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue the mandate within 10 days of the date of this opinion.  Tex. R. App.
P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Hanks.